DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wasser et al. (US Patent No. 5,375,853).

a housing (12) through which a rotation shaft (16) of a rotary machine extends; 
a stationary seal ring (40,60) that is held by the housing; 
a rotating seal ring (36,64) that rotates together with the rotation shaft and is brought into sliding contact with the stationary seal ring (Fig. 1); 
a spring (80) that biases the rotating seal ring toward the stationary seal ring (Fig. 1); 
a collar (52) that holds the spring and is fixed to the rotation shaft (Fig. 1); and 
a spring cover (90) that is provided such that the spring cover covers, in a sealed state, from a radially outer side, the spring and rotational components including the rotating seal ring, the spring cover being provided in a state in which the spring cover cannot move in the axial direction of the rotation shaft (Fig. 1).
Regarding claim 2, the Wasser reference discloses a space between the spring cover and the spring is filled with a filling fluid, such as oil, water, grease (Abstract).
Regarding claims 3 and 10, the Wasser reference discloses the spring cover is detachably attached to the collar (e.g. through other elements), 
a first secondary seal (e.g. 70) is disposed between the spring cover and the collar, and 
a second secondary seal (e.g. 56 or 58) is disposed between the spring cover and the component on the side of the rotating seal ring.
Regarding claims 4, 11, and 13, the Wasser reference discloses the spring cover is cylindrical (Fig. 1).

Regarding claims 6, 15, and 16, the Wasser reference discloses a third secondary seal (e.g. 56) is disposed between the rotation shaft and an inner circumferential portion of the bottom portion.
Regarding claims 7 and 17-20, the Wasser reference discloses the spring and the spring cover are provided on an exterior side of the rotary machine (Fig. 1).
Regarding claim 8, the Wasser reference discloses the spring cover is made of metal (Fig. 1).
Regarding claim 9, the Wasser reference discloses a filling hole (e.g. 98) through which the filling fluid is supplied is provided in the spring cover (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GILBERT Y LEE/Primary Examiner, Art Unit 3675